--------------------------------------------------------------------------------

Exhibit 10.41
 
FIFTH AMENDMENT, dated as of June 28, 2012 (this “Amendment”), to the CREDIT
AGREEMENT dated as of December 31,2010 (as same may be further amended,
restated, modified or otherwise supplemented, from time to time, the “Credit
Agreement”) by and among ACETO CORPORATION, a New York corporation, ACETO
AGRICULTURAL CHEMICALS CORPORATION, a New York corporation, CDC PRODUCTS
CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware corporation,
ACCI REALTY CORP., a New York corporation, ARSYNCO INC., a New Jersey
corporation, ACETO REALTY LLC, a New York limited liability company, and RISING
PHARMACEUTICALS, INC. (f/k/a Sun Acquisition Corp.), a Delaware corporation,
jointly and severally, (each a “Company” and collectively the “Companies”), the
LENDERS which from time to time are parties thereto (individually, a “Lender”
and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association as Administrative Agent for the Lenders.
 
RECITALS
 
WHEREAS, the Companies have requested and the Administrative Agent and the
Lenders have agreed, subject to the terms and conditions of this Amendment, to
amend certain provisions of the Credit Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
 
1.         Amendments.
 
(a)          The table in the definition of the term “Applicable Margin” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to provide as follows:
 
Category
Consolidated Adjusted Total Funded
Debt to Consolidated EBITDA
 
ABR Margin
(360 day basis)
   
LIBOR
Margin
   
Unused
Fee Rate
 
I
Less than 2.00:1.00
    0.00 %     1.75 %     0.25 %                            
II
Greater than or equal to 2.00:1.00 But less than 3.55:1.00
    0.00 %     2.25 %     0.37 %                            
III
Greater than or equal to 3.55:1.00
    0.50 %     3.00 %     0.50 %

 
(b)          The following definitions are hereby added to Section  1.01  of the
Credit Agreement in their appropriate alphabetical order:
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance)
 
“UCP” shall mean the International Chamber of Commerce Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 or any
successor publication thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          The last sentence of Section 2.05(c)(ii) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:
 
“All Commercial Letters of Credit issued hereunder will, except to the extent
otherwise expressly provided hereunder, be governed by the UCP. All Standby
Letters of Credit issued hereunder will, except to the extent otherwise
expressly provided hereunder, be governed by the ISP.”
 
(d)          The last sentence of Section 2.05(c)(iii) of the Credit Agreement
is hereby deleted in its entirety.
 
(e)           Clause (a) of Section 7.14 of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:
 
“(a) if no Default or Event of Default shall have occurred and is then
continuing or could occur as a result thereof, Aceto may make dividends and
distributions to its shareholders not to exceed an aggregate amount equal to (i)
$5,800,000, with respect to the four fiscal quarter period ending June 30, 2012,
(ii) $7,100,000, with respect to the four fiscal quarter period ending September
30, 2012, (iii) $8,500,000, with respect to the four fiscal quarter period
ending December 31, 2012, (iii) $7,100,000 with respect to the four fiscal
quarter period ending March 31, 2013 or (iv) $5,800,000 with respect to the four
fiscal quarter period ending June 30,2013 and for each subsequent period of four
fiscal quarters thereafter,”
 
2.        Conditions of Effectiveness.  This Amendment shall become effective as
of the date hereof, upon receipt by me Administrative Agent of (a) mis
Amendment, duty executed by the Companies and the Lenders, (b) an Officer’s
Certificate of the Companies, substantially in the form attached hereto as
Exhibit 1 and (c) an amendment and reaffirmation with respect to the Security
Agreement, substantially in the form attached hereto as Exhibit 2, duly executed
by the Companies.
 
3.        Conforming Amendments.    The Credit Agreement, the Loan Documents and
all agreements, instruments and documents executed and delivered in connection
with any of the foregoing, shall each be deemed to be amended and supplemented
hereby to the extent necessary, if any, to give effect to the provisions of this
Amendment Except as so amended hereby, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms.
 
4.        Representations and Warranties. Each Company hereby represents and
warrants to the Lenders and the Administrative Agent as follows:
 
(a)           After giving effect to this Amendment (i) each of the
representations and warranties set forth in Article IV of the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on and as of the date of this Amendment except to the extent such
representations or warranties relate to an earlier date in which case they shall
be true and correct in all material respects as of such earlier date, and (ii)
no Default or Event of Default has occurred and is continuing as of me date
hereof or shall result from after giving effect to this Amendment.
 
(b)           Each Company has the power to execute, deliver and perform this
Amendment and each of the other agreements, instruments and documents to be
executed by it in connection with this Amendment.   No registration with or
consent or approval of, or other action by, any Governmental Authority is
required in connection with the execution, delivery and performance of this
Amendment and the other agreements, instruments and documents executed in
connection with this Amendment by any Company, other than registration, consents
and approvals received prior to the date hereof and disclosed to the Lenders and
which are in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 

(c)           The execution, delivery and performance by each Company of this
Amendment and each of the other agreements, instruments, and documents to be
executed by it in connection with this Amendment, (i) have been duly authorized
by all requisite corporate or limited liability company action, and (ii) will
not violate (A) any provision of law applicable to any Company, any rule or
regulation of any Governmental Authority applicable to any Company or (B) the
certificate of incorporation, by-laws, or articles of organization or operating
agreement, as applicable, of any Company.
 
(d)           This Amendment and each of the other agreements, instruments and
documents executed in connection with this Amendment to which the Companies are
a party have been duly executed and delivered by each Company and constitutes a
legal, valid and binding obligation of each Company enforceable, as the case may
be, in accordance with its terms, except to the extent that enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and by equitable principles of
general application, regardless of whether considered in a proceeding in equity
or at law.
 
5.        Miscellaneous.
 
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.
 
Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.
 
The amendments herein contained are limited specifically to the matters set
forth above and do not constitute directly or by implication an amendment or a
waiver of any other provision of Credit Agreement or a waiver of any Default or
Event of Default which may occur or may have occurred under the Credit
Agreement.
 
This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 
6.        Reaffirmation.
 
Each Company hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment, (i) all terms
and provisions contained in the Security Documents are, and shall remain, in
full force and effect in accordance with their respective terms and (ii) the
liens heretofore granted, pledged and/or assigned to the Administrative Agent
for the benefit of the Lenders as security for the Companies’ obligations under
the Notes, the Credit Agreement and the other Loan Documents shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment; (b) reaffirms and ratifies all the representations and covenants
contained in each Security Document; and (c) represents, warrants and confirms
the non-existence of any offsets, defenses, or counterclaims to its obligations
under any Security Document.
 
[the next page is the signature page]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have
caused this Waiver to be duly executed as of the day and year first above
written.
 
ACETO CORPORATION
ACETO AGRICULTURAL
 
CHEMICALS CORPORATION
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
   
CDC PRODUCTS CORPORATION
ACCI REALTY CORP.
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO PHARMA CORP.
ARSYNCO INC.
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO REALTY LLC
RISING PHARMACEUTICALS, INC.
By: Aceto Corporation, its Sole Member
(f/k/a Sun Acquisition Corp.)
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
     
JPMORGAN CHASE BANK, as
 
Administrative Agent and as a Lender
     
By:
       /s/ Eileen Van der Waag    
Name:  Eileen Van der Waag
 
Title:   Authorised Officer
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
     
By:
      /s/ Thomas P Ryan    
Name: Thomas P Ryan
 
Title:    V P 

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
OFFICER’S CERTIFICATE
 
I, Douglas Roth, do hereby certify that I am the Senior Vice President - Chief
Financial Officer, Secretary and Treasurer of Aceto Corporation, a New York
corporation (“Aceto”), and the Secretary and Treasurer of each of Aceto
Agricultural Chemicals Corporation, a New York corporation, ACCI Realty Corp., a
New York corporation, Arsynco, Inc., a New Jersey corporation, CDC Products
Corporation, a New York corporation, Aceto Pharma Corp., a Delaware corporations
and Rising Pharmaceuticals, Inc. (f/k/a Sun Acquisition Corp.) (with Aceto,
collectively, the “Corporate Borrowers”) and pursuant to the First Amendment to
Credit Agreement, dated as of the date hereof, by and among the Companies (as
hereinafter defined), JPMorgan Chase Bank, N.A., as Administrative Agent and the
Lenders party thereto (the “Amendment”), FURTHER CERTIFY THAT:
 
1.          Aceto is the sole member of Aceto Realty LLC, a New York limited
liability company (“Aceto  Realty” and with the Corporate  Borrowers,  each a
“Company” and collectively the “Companies”).
 
2.          The Certificate of Incorporation and By-laws of each Corporate
Borrower and the Articles of Organization and Operating Agreement of Aceto
Realty, each previously delivered to JPMorgan Chase Bank, N.A., as
Administrative Agent for me Lenders, on December 31, 2010, have not been
amended, modified, revoked or rescinded as of the date hereof;
 
2.          Each Company is duly formed, validly existing and in good standing
in the state of its incorporation or formation, as the case may be, and has
filed all statements and/or documents required by any governmental authority;
 
3.          Attached hereto as Exhibit A is a true and complete copy of the
Resolutions adopted by the Board of Directors of each Corporate Borrower and by
Aceto, as the sold member of Aceto Realty, duly adopted as of the date thereof,
which resolutions are the only resolutions of the Board of Directors of such
Company relating to the subject matter thereof and which Resolutions have not
been amended, rescinded or revoked and are in full force and effect as of the
date hereof;
 
IN WITNESS WHEREOF, I have signed this Certificate as of the 20 day of June,
2012.
 

  /s/ Douglas Roth     Douglas Roth  

 
THE UNDERSIGNED hereby confirms that Douglas Roth has been duly elected, is duly
qualified and on the date hereof is an officer of each Company as set forth
above and that the signature above is his genuine signature.
 

  /s/ Steven S. Rogers     Steven S. Rogers     Title: Secretary/General Counsel
 

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RESOLVED, that in connection with the amendment (the “Amendment”) to the Credit
Agreement, dated as of December 31, 2010 (as amended, restated, supplemented or
modified, the “Credit Agreement), among Aceto Corporation, a New York
corporation, Aceto Agricultural Chemicals Corporation, a New York corporation,
ACCI Realty Corp., a New York corporation, Arsynco, Inc., a New Jersey
corporation, CDC Products Corporation, a New York corporation, Aceto Pharma
Corp., a Delaware corporations, Rising Pharmaceuticals, Inc. (f/k/a Sun
Acquisition Corp.) and Aceto Realty, LLC (collectively, the “Companies”), the
lenders party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent far the Lenders, any of the President, any Vice President,
Chief Financial Officer, Secretary, Treasurer or any other officers or agents of
this Corporation, and each of them, are hereby authorized, directed and
empowered, either jointly or severally, for, on behalf of and in the name of
this Corporation, to make, execute and deliver the Amendment to the
Administrative Agent and the Lenders and any and all other agreements, documents
and instruments with or in favor of the Administrative Agent or any of the
Lenders and delivered in connection with the Credit Agreement and the Amendment;
and
 
RESOLVED, that all actions heretofore taken and all documentation heretofore
delivered by any of said officers and agents, or by any individual who currently
holds or has held any of said offices, in furtherance of the foregoing is hereby
ratified, adopted, approved and confirmed and declared to be binding and
enforceable obligations of this Corporation in accordance with the respective
terms and provisions thereof, and
 
RESOLVED, that each of the officers of the Corporation are hereby authorized and
directed to execute and deliver any further certificates, instruments or
documents, and take any further actions, in the name and on behalf of the
Corporation, as may be required or contemplated under the Amendment, or any of
the other agreements, documents and instruments delivered in connection
therewith, or as such officer may otherwise deem desirable in order to carry out
the intent of the foregoing resolutions.
 
RESOLVED, that each of the officers of the Corporation are hereby authorized,
directed and empowered, either jointly or severally, for, on behalf of and in
the name of this Corporation to do and perform all other acts and things from
time to time deemed by any officer or agent of the Administrative Agent or any
Lender or other person designated by the Administrative Agent or any Lender,
necessary, convenient or proper to carry out, amend, modify or supplement the
Credit Agreement or any of the Loan Documents (as such term is defined in the
Credit Agreement) and the execution, delivery or performance thereof by any
officer or agent of the Corporation shall be deemed conclusive evidence of the
approval thereof by the Corporation.
 
 
6

--------------------------------------------------------------------------------

 


Exhibit 2
 
Form of Amendment and Reaffirmation to Security Agreement
 
[see attached]
 
 
7

--------------------------------------------------------------------------------

 
 
AMENDMENT AND REAFFIRMATION
 
AMENDMENT, dated as of June 28, 2012, with respect to the Security Agreement,
dated as of December 31, 2010 (as amended, restated, supplemented or modified,
from time to time, the “Security Agreement”), by and among Aceto Corporation, a
New York corporation, Aceto Agricultural Chemicals Corporation, a New York
corporation, CDC Products Corporation, a New York corporation, Aceto Pharma
Corp., a Delaware corporation, ACCI Realty Corp., a New York corporation,
Arsynco Inc., a New Jersey corporation, Aceto Realty LLC, a New York limited
liability company and Rising Pharmaceuticals, Inc. (f/k/a Sun Acquisition
Corp.), a Delaware corporation, jointly and severally, (each a “Grantor” and,
collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as Administrative
Agent for the ratable benefit of the Credit Parties from time to time party to
the Credit Agreement referred to below (in such capacity, the “Secured Party”).
 
RECITALS
 
The Grantors and the Secured Party have agreed, subject to the terms and
conditions of this Amendment, to amend certain provisions of the Security
Agreement as herein set form.
 
Accordingly, in consideration of the premises and of me mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
 
1.       Amendment. The Grantors and the Secured Party hereby agree that the
definition of the term “Obligations” as set form in the definitions section
of the Security Agreement is hereby amended and restated in its entirety to
provide as follows:

     
“Obligations” (i) all obligations, liabilities and indebtedness of each Grantor
to the Credit Parties, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, whether arising under or relating to this Agreement
or any other Loan Document to which it is a party (including, without
limitation, all obligations, liabilities and indebtedness with respect to the
principal of and interest on the Loans and reimbursement of letters of credit)
or otherwise, including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, and
interest that but for the filing of a petition in bankruptcy with respect to any
Grantor would accrue on such obligations, whether or not a claim is allowed
against such Grantor for such interest in the related bankruptcy proceeding, and
all fees, costs, expenses and indemnity obligations of the Grantors to the
Credit Parties hereunder, or under any other Loan Document, (ii) all obligations
of each Grantor under each Hedging Agreement (as defined in the Credit
Agreement) entered into with any Credit Party, and (iii) all Banking Services
Obligations (as defined in the Credit Agreement) of the Grantors. The
Obligations of the Companies are joint and several.

 
2.       Reaffirmation. Each Grantor hereby: (a) acknowledges and confirms that
(i) all terms and provisions contained in the Security Agreement are, and shall
remain, in full force and effect in accordance with their respective terms, (ii)
the liens heretofore granted, pledged and/or assigned to the Secured Party as
security for such Grantor’s obligations under the Security Agreement, me Credit
Agreement and the other Loan Documents shall not be impaired, limited or
affected in any manner whatsoever by reason of this letter, and (iii) all such
liens and security interests shall be deemed granted, pledged and/or assigned to
the Secured Party as security for all of the Grantor’s obligations and
liabilities to the Secured Party, whether now existing or hereafter arising; (b)
reaffirms and ratifies all the representations and covenants contained in the
Security Agreement; and (c) represents, warrants and confirms the non-existence
of any offsets, defenses, or counterclaims to its respective obligations under
the Security Agreement or the other Loan Documents to which it is a party.
 
 
1

--------------------------------------------------------------------------------

 
 
3.       Miscellaneous.
 
                    (a)          The execution, delivery and effectiveness of
this letter shall not operate as a waiver of any right, power or remedy of the
Secured Party, nor constitute a waiver of any provision of the Security
Agreement, the Credit Agreement or any other Loan Document, or any other
documents, instruments and agreements executed and/or delivered thereunder or in
connection therewith.
 
                    (b)          Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Security Agreement.
 
                    (c)          The Security Agreement shall remain in full
force and effect in accordance with the terms thereof.
 
                    (d)          The amendment herein contained is limited
specifically to the matter set forth above and does not constitute directly or
by implication an amendment or waiver of any other provision of the Security
Agreement or any Default or Event of Defeult which may occur or may have
occurred under the Security Agreement.
 
                    (e)          This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one Amendment.
 
                    (f)           This Amendment shall constitute a Loan
Document.
 
[the next page is the signature page
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Grantors and the Secured Party have caused this
Amendment to be duly executed as of the day and year first above written.
 
ACETO CORPORATION
ACETO AGRICULTURAL
 
CHEMICALS CORPORATION
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
   
CDC PRODUCTS CORPORATION
ACCI REALTY CORP.
   
By:
       /s/ Douglas Roth   
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO PHARMA CORP.
ARSYNCO INC.
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO REALTY LLC
RISING PHARMACEUTICALS, INC.
By: Aceto Corporation, its Sole Member
(f/k/a Sun Acquisition Corp.)
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
     
JPMORGAN CHASE BANK, as
 
Administrative Agent
     
By:
       /s/ Eileen Van der Waag    
Name:  Eileen Van der Waag
 
Title:    Authorised Officer


3